DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 09/25/20. Claim 11 has been cancelled. Claims 1, 3, 12 and 17 have been amended. Claims 1-10 and 12-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-10 and 12-20 recite a method for supply chain vulnerability forecasting, comprising; identifying historic data from each entity of a plurality of entities connected in a supply chain; aggregating temporal-based information relating to the entities and to relations among the entities into one or more time periods based on the historic data;
training a cognitive prediction model using the aggregated temporal-based information; generating a vulnerability score for each entity;
generating a recommendation for at least one entity if the vulnerability score for the at least one entity is above a preset threshold; retraining the cognitive prediction model using changed data of the at least one entity; and adjusting the vulnerability score based on the retraining, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human 

This judicial exception is not integrated into a practical application because the claims only recite system components for implementing the abstract idea. The claims recite the additional limitations of a processor, a memory and a non-transitory computer readable medium and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, a memory and a non-transitory computer readable medium amount to no more than mere components to implement exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claims are non-patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siig et al. (2014/0058775) in view of Krishnaswamy (2019/0244149) and further in view of BAJAJ et al. (2020/0143314).
As per claims 1-10 and 12-20, Siig discloses a method for supply chain vulnerability forecasting, comprising; identifying historic data from each entity of a plurality of entities connected in a supply chain (See Siig, Paragraphs 0050; 0052); aggregating temporal-based information relating to the entities and to relations among the entities into one or more time periods based on the historic data (See Siig, Paragraphs 0044; 0064; 0066); training a cognitive prediction model using the aggregated temporal-based information (See Siig, Paragraph 0041; 0044); generating a vulnerability score for each entity (See Siig, Paragraph 0050; 0066).
Siig does not explicitly disclose generating a recommendation for at least one entity if the vulnerability score for the at least one entity is above a preset threshold; retraining the cognitive prediction model using changed data of the at least one entity; and adjusting the vulnerability score based on the retraining.
However, Krishnaswamy teaches generating a recommendation for at least one entity if the vulnerability score for the at least one entity is above a preset threshold (See Krishnaswamy,
Paragraphs 0021-0040); retraining the cognitive prediction model using changed data of the at least one entity (See Krishnaswamy, Paragraphs 0017; 0019; 0021-0040; 0252); and adjusting the vulnerability score based on the retraining (See Krishnaswamy, Paragraphs 0101; 0132-0138).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Krishnaswamy within the teachings of Siig with the motivation of providing a method and system(s) suite of self-generating, semi-
In addition, Siig/Krishnaswany discloses all of the limitations above. The combination of Siig/Krishnaswany does not explicitly disclose “wherein the change data is based at least in part on a change to the supply chain as a consequence of the recommendation”.
However, BAJAJ teaches “wherein the change data is based at least in part on a change to the supply chain as a consequence of the recommendation” (See BAJAJ, Paragraphs 0141; 0158).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of BAJAJ within the teachings of Siig and Krishnaswamy with the motivation of providing a supply chain management operating platform is disclosed for managing a supply chain that includes a plurality of supply chain nodes. The platform, and its associated system and method, may include a plurality of data inputs capable of receiving primary hardware and software data from at least one third party data source and at least one supply chain node upon indication by at least one processor. The platform and its associated system and method may also include a plurality of rules stored in at least one memory element associated with at least one processor and capable of performing operations on the primary hardware and software data to produce secondary data upon direction from the 

As per claim 2, Siig in view of Krishnaswamy and BAJAJ discloses the method of claim 1, wherein: the historic data comprises at least one of weather information or market information corresponding to a selected time interval (See Siig, Paragraphs 0004; 0007-0008).

As per claim 3, Siig in view of Krishnaswamy and BAJAJ discloses the method of claim 1, further comprising; generating a network comprising a plurality of nodes and a plurality of edges “for each time period”, wherein the plurality of nodes “in each generated network”represent the plurality of entitles “in a corresponding time period”and the plurality of edges represent the relations among the entities (See BAJAJ, Paragraphs 0072; 0085; 0104; 0123; 0137; 0149); and assigning a weight to each of the plurality of edges based at least in part on the aggregation (See BAJAJ, Paragraphs 0072; 0085; 0104; 0123; 0137; 0149).

As per claim 4, Siig in view of Krishnaswamy and BAJAJ discloses the method of claim 1, wherein; the retraining is based on additional temporal-based information corresponding to a subsequent time interval after a selected time interval of the temporal-based information (See Siig, Paragraphs 0019; 0044; 0050).

As per claim 5, Siig in view of Krishnaswamy and BAJAJ discloses the method of claim 1, wherein: the cognitive prediction model includes a neural network (See Krishnaswamy, Paragraphs 0002; 0174).

As per claim 6, Siig in view of Krishnaswamy and BAJAJ discloses the method of claim 1, wherein: the cognitive prediction model includes a machine learning model (See Siig, Paragraphs 0064; 0069; 0085).

As per claim 7, Siig in view of Krishnaswamy and BAJAJ discloses the method of claim 1, wherein: the vulnerability score corresponds to a selected time interval in the future (See Krishnaswamy, Paragraph 0389-0398).

As per claim 8, Siig in view of Krishnaswamy and BAJAJ discloses the method of claim 1. wherein: the historic data is processed by text mining algorithms (See Siig, Paragraph 0066).

As per claim 9, Siig in view of Krishnaswamy and BAJAJ discloses the method of claim I, further comprising: processing remote sensing data using geo-referential tools and databases (See Krishnaswamy, Paragraph 0389).

As per claim 10, Siig in view of Krishnaswamy and BAJAJ discloses the method of claim 1, wherein: the aggregating includes use of internet of things (loT) sensor data (See Krishnaswamy, Paragraphs 0076-0077).


Siig does not explicitly disclose generate a recommendation for at least one entity if the vulnerability score for the at least one entity is above a preset threshold; retrain the cognitive prediction model using changed data of the at least one entity; and adjust the vulnerability score based on the retraining. However, Krishnaswamy teaches disclose generate a recommendation for at least one entity if the vulnerability score for the at least one entity is above a preset threshold (See Krishnaswamy, Paragraphs 0021-0040); retrain the cognitive prediction model using changed data of the at least one entity (See Krishnaswamy, Paragraphs 0017; 0019; 0021-0040; 0252); and adjust the vulnerability score based on the retraining (See Krishnaswamy, Paragraphs 0101; 0132-0138).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Dunn within the teachings of Siig with the motivation of providing a method and system(s) suite of self-generating, semi-autonomous Cognitive Intelligent Automation systems that can provide actionable business intelligence and automation solutions to any business enterprise-small business to Fortune 500 companies who have standard Commercial Off the Shelf (COTS)/packaged applications (e.g. SAP.) for providing 
In addition, Siig/Krishnaswany discloses all of the limitations above. The combination of Siig/Krishnaswany does not explicitly disclose “wherein the change data is based at least in part on a change to the supply chain as a consequence of the recommendation”.
However, BAJAJ teaches “wherein the change data is based at least in part on a change to the supply chain as a consequence of the recommendation” (See BAJAJ, Paragraphs 0141; 0158).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of BAJAJ within the teachings of Siig and Krishnaswamy with the motivation of providing a supply chain management operating platform is disclosed for managing a supply chain that includes a plurality of supply chain nodes. The platform, and its associated system and method, may include a plurality of data inputs capable of receiving primary hardware and software data from at least one third party data source and at least one supply chain node upon indication by at least one processor. The platform and its associated system and method may also include a plurality of rules stored in at least one memory element associated with at least one processor and capable of performing operations on the primary hardware and software data to produce secondary data upon direction from the processor(s). The platform and its associated system and method may also include a plurality of data outputs capable of at least one of interfacing with a plurality of application inputs, and capable of providing the secondary data, comprised of at least one of supply chain risk data, supply chain management data, and supply chain analytics, to ones of the plurality of 

Claims 13-16 recite the same limitations as to claims 2-5, are therefore rejected for the same reasons given supra, and incorporated herein.

As per claim 17, Siig discloses a non-transitory computer readable medium storing code for supply chain vulnerability forecasting, the code comprising instructions executable by a processor to: identifying historic input data and historic vulnerability data for a plurality of entities in a supply chain (See Siig, Paragraphs 0050; 0052); assigning time periods to the historic input data and the historic vulnerability data (See Siig, Paragraphs 0044; 0064; 0066).
Siig does not explicitly disclose training a cognitive prediction model using the historic input data and the historic vulnerability data based on the assigned time periods; generating one or more vulnerability scores for at least one of the plurality of entities in the supply chain using the cognitive prediction model, wherein each of the one or more vulnerability scores corresponds to a future time period.
However, Krishnaswamy teaches training a cognitive prediction model using the historic input data and the historic vulnerability data based on the assigned time periods (See Krishnaswamy, Paragraph 0389-0398; Claim 3); generating one or more vulnerability scores for at least one of the plurality of entities in the supply chain using the cognitive prediction model, wherein each of the one or more vulnerability scores corresponds to a future time period (See Krishnaswamy, Paragraph 0389-0398; Claim 3).

In addition, Siig/Krishnaswany discloses all of the limitations above. The combination of Siig/Krishnaswany does not explicitly disclose training a cognitive prediction model using the historic input data and the historic vulnerability data based on the time periods “assigned to the historic input data and the historic vulnerability data”.
However, BAJAJ teaches training a cognitive prediction model using the historic input data and the historic vulnerability data based on the time periods “assigned to the historic input data and the historic vulnerability data” (See BAJAJ, Paragraphs 0141; 0158).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of BAJAJ within the teachings of Siig and Krishnaswamy with the motivation of providing a supply chain management operating platform is disclosed for managing a supply chain that includes a plurality of supply chain nodes. The platform, and its associated system and method, may include a plurality of data inputs capable 

As per claim 18, Siig in view of Krishnaswamy and BAJAJ discloses the non-transitory computer-readable medium of claim 17, the code further comprising instructions executable by the processor to: determining that the one or more vulnerability scores exceed a threshold (See Krishnaswamy, Paragraphs 0081-0102); and generating a mitigation recommendation based at least in part on the determination that the one or more vulnerability scores exceed the threshold (See Krishnaswamy, Paragraphs 0081-0102).

As per claim 19, Siig in view of Krishnaswamy and BAJAJ discloses the non-transitory computer-readable medium of claim 17, the code further comprising instructions executable by the processor to: generate a network comprising a plurality of nodes and a plurality of edges, wherein the plurality of nodes represent the plurality of entities and the plurality of edges 

As per claim 20, Siig in view of Krishnaswamy and BAJAJ discloses the non-transitory computer-readable medium of claim 17, wherein the training is based on additional temporal-based information corresponding to a subsequent time interval after a selected time interval of the temporal-based information (See Siig, Paragraphs 0019; 0044; 0050). 

Response to Arguments
Applicant’s arguments filed 09/25/20 with respect to claim(s) 1-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

At pages 1-11 of the response filed on 09/25/20, Applicant argues the followings:
The 101 rejection should be withdrawn.
 The 103 rejection should be withdrawn.


With respect to Applicant first argument, it is respectfully submitted that the 101 rejection has been maintained.
In response, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added in the 09/25/20 amendment, have been fully addressed by the Examiner as either being fully disclosed or obvious in view of the collective teachings of 
Siig, Krishnaswamy and/or BAJAJ based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action, and incorporated herein. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference
may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981). Therefore, Applicant's argument is not persuasive and the rejection is hereby sustained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.